EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement Nos. 333-100176, 333-100177, and 333-123855 of Georgia-Carolina Bancshares, Inc. on Form S-8 of our report dated March xx, 2012, related to the audit of the consolidated financial statements of Georgia-Carolina Bancshares, Inc. as of December 31, 2011 and 2010, and for each of the years in the two year period ending December 31, 2011 appearing in this Annual Report on Form 10-K of Georgia-Carolina Bancshares, Inc /s/Cherry, Bekaert & Holland, L.L.P. Augusta, Georgia March 20, 2012
